PER CURIAM.
Laning R. L. 9340 to 9351 (R. S. 5803 and 5813), provide not only for the sale of entailed estates, but for the investment of the proceeds by a trustee under the direction and approval of the court, and an order confirming the report of the trustee, which shows the investment or other disposition of substantially all of the proceeds of sale, is a final order in a civil action in which the right to demand a jury does not exist and is therefore appealable. Spence v. Basey, 34 Ohio St. 42; Eaton & H. Ry. v. Varnum, 10 Ohio St. 622.
Motion to dismiss appeal overruled.